06/18/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 18-0111



                            No. DA 18-0111

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

NATHAN LEE STILLSMOKING,

           Defendant and Appellant.



                                ORDER


     Upon motion of the Appellant and without objection from the

State, the Court hereby directs that the remittitur in this matter shall

issue immediately.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      June 18 2020